Case 2:21-cv-12304-JMV-JBC Document 1 Filed 06/09/21 Page 1 of 25 PagelD: 1

Jennifer Chang, Esq. (JC5716)

KROLL HEINEMAN PTASIEWICZ & PARSONS
Metro Corporate Campus I

99 Wood Avenue South, Suite 307

Iselin, New Jersey 08830

Tel: (732) 491-2100

Fax: (732) 491-2120

Attorneys for Petitioners

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS ) Hon.
STATEWIDE BENEFIT FUNDS AND THE )

 

TRUSTEES THEREOF, ) Civil Action No. 21-
)
Petitioners, ) CIVIL ACTION
)
v. ) PETITION TO CONFIRM
) ARBITRATION AWARD
CITY OF JERSEY CITY, )
)
Respondent. )

Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the
Trustees thereof (“Trustees”) (collectively, the “Petitioners”) by their undersigned attorneys, as
and for their Petition, allege and say:

Ll. The Funds petition this Court for an Order pursuant to the Federal Arbitration
Act, (“FAA”), 9 U.S.C.A. §§ 9 and 13, confirming award of the Arbitrator issued in favor of
Petitioners on April 27, 2021, and directing that judgment be entered accordingly. This Petition
is made on the following grounds.

2. At all times relevant, the Funds were, and still are, trust funds within the meaning
of Section 302(c)(5) of the Labor Management Relations Act, (“LMRA”), 29 U.S.C. §186(c)(5),
and employee benefit plans within the meaning of the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §1132 (e) and (f), and are administered at 3218 Kennedy

Boulevard, Jersey City, New Jersey 07306.
Case 2:21-cv-12304-JMV-JBC Document 1 Filed 06/09/21 Page 2 of 25 PagelD: 2

3. The Trustees of the Funds are fiduciaries within the meaning of Section 3(21)(A)
of ERISA, 29 U.S.C. § 1002(21)(A). The Trustees maintain their principal place of business at
3218 Kennedy Boulevard, Jersey City, New Jersey 07306.

4, Upon information and belief, at all times relevant, Respondent City of Jersey City
(“Respondent”) is, and still is, a business entity duly organized and existing under the laws of the
State of New Jersey, with a principal office located at 280 Grove Street, Jersey City, New Jersey
07302.

5. The jurisdiction of this Court is based upon Section 502 (ce) and (f) of ERISA, as
amended, 29 U.S.C. §1132(e) and (f), and FAA, 9 U.S.C.A. § 9. Venue properly lies in this
District pursuant to 29 U.S.C. § 1332(e)(2) because the Funds maintain their principal offices in
New Jersey and are administered therein and the underlying arbitration took place in New Jersey.

6. Respondent is a signatory to a collective bargaining agreement (“CBA”), which is
a valid enforceable, and irrevocable agreement. A copy of the pertinent portions of the CBA and
the applicable Short Form Agreement binding Respondent thereto are attached hereto as Exhibits
“A” and “B” respectively.

7. Respondent is also bound by the Declaration of Trust of the Funds. A copy of the
pertinent portions of the applicable Trust Agreement is attached hereto as Exhibit “C”. Under
the terms of the applicable CBA and trust agreement, Respondent is required to make
contributions to the Funds.

8. The Trust Agreement provides: “The Trustees may take any action necessary or
appropriate to enforce payment of contributions, interest damages, and expenses provided for
herein.” In accordance with the Trust Agreement, a Permanent Arbitrator has been appointed to

resolve claims of delinquent contributions to the Funds.
Case 2:21-cv-12304-JMV-JBC Document 1 Filed 06/09/21 Page 3 of 25 PagelD: 3

9, After finding that Respondent was duly notified of the hearing and considering all
of the evidence presented in connection therewith, the Permanent Arbitrator issued an award in
writing against the Respondent identified in Paragraph 4 of this Petition — copy of which is
attached as Exhibit “D”,

10. With the award, the Permanent Arbitrator directed Respondent to cease and desist
from continuing to violate the Trust Agreement and pay forthwith all delinquent contributions to
the Funds, plus interest, attorney’s fees and costs. The Funds promptly served signed copy of the
award upon Respondent. Notwithstanding the Opinion and Award of the Arbitrator and notice
of the same, Respondent has failed and refused in all respects, and continues to fail and refuse in
all respects, to comply with the Opinion and Award issued by the arbitrator.

WHEREFORE, Petitioners pray for the following relief:

(a) An Order confirming the Arbitration Award;

(vb) —_ Entry of a judgment or decree by the clerk which may be enforced as any other

judgment or decree;

{c) Costs of this petition and of all subsequent proceedings and disbursements

including, but not limited to, court’s filing fee in the amount of $400.00;

(d) Costs, attorney’s fees, and interest thereupon, as provided by law; and

(e) Such other relief as the Court deems equitable.

KROLL HEINEMAN PTASIEWICZ &
PARSONS
Aftorneys for Petitioners

S/ JENNIFER CHANG

 

JENNIFER CHANG

DATED: June 9, 2021
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 4 of 25 PagelD: 4

EXHIBIT A
Case 2:21-cv-12304-JMV-JBC Document 1 Filed 06/09/21 Page 5 of 25 PagelD: 5

 

Ani¢ c iti
tists | Racagnitip Uns Ssso2 er
Sipser,

1 ft) Unier pa-

aa “etdanities, Thee
eB ding ard Ceae

 

   

 

 

 

TT eras

eMC Bund p ;

 
ag

   

[shalt be the ebisstiveattg-: the
ar Cain (Omak) p Pons effacss p5
523 Working 39 thar they 2 comals
Wee Erte aed brcers 5 foumey veor
MUsenaaltamecat gf ime

     
 

Adis Poteet all paz be penais eet:
WOrk Ca atapd a
(rchey

 
  

Article XI; Partabitiey

13.06 Portabtiiny,
Tre Emglaye- Provided ithas mori fed the local uniog js
advanes of 1 He rot of the proje cttharchs Projet: was 3

  

   

      
  

 

be “Zin acd is gt eraigein comolianze wick this A> ane
aad is hor Clits. feat tz the benefie or Checkg sad3
eata5! et here 27, shall ba aligned Inberal pg eaaxbey
o Chiplevess subject hav a 80, CO 8S terrisacdyt ps. .
key emi a5)eci, borseves, ta the ten ona fa E430 Nes deesey Sty Political Astiog
cal along’ srizhse 99 Fit rezeasectarigs inthe Eensisyer's
’ Commits

  

 Orkforee for rs Proje. Kay em ployts3 are levers
wha are manite $efaleealurt 5 Signatory, ta this Pees
MIRE WhO bree wartead far is Empl S720 Far at fags:
tigh: Weeks in the 2 Erevig i

   

 

   

leca!
opus ai fa7 chess

fh adores"

Antiel: Xty: Fringe Beaafir Funds

100 Naw Jeriey B Buitding Labarers' Scstewlde
Pensloy Fund.

AN Employers Bound by; this Agreeme Sb SGN COn tidus.

*SCCUNE a5 har bees g! focgtet by the erties ts the

 

 

 
2304-J ment1 F Page 7 PagelD: 7
i e 7 of 25 Pagel
MV-JBC Document1 Filed 06/09/21 Pag
: - - 304- 7
Case 2:21-cv-1

 

It 4] oi stiting Dass
af

 

Meyers bound By Chis Agrsee

  
 
 
 
 
 
 
 
 
  

ent shatt dea).
29-71 ag hag beer authorized j by the Dig, ote! Cour.

2 ‘sinter tae Unions Fam 134 employes" ipaywhs
sizn3 a3 a srizsieg for the Latorer3* Eausem Begiap

aoe

 

“er Ea oh laborers? local wif! ks re.

ZI Signatures fae Shest aust 5,

HAZ Ke azorontiage Emplasers

Tvt Lithorized the Orzanizing ches

‘al Parward cheskaiF Seninvutiong ry
24 rate it the S42 taanay a3 they,
rege benef: fans; PHIL gad os pegi
“3c ts rats Agrezmen:

Ct.

 

1445 yy Orking Duss

   

 
 
 
  

 
    
  

  

Al Eraig Gourd by ehis Agttemen: shal: ded csr {agg Building Labarare' gf af hays Jersey Teatcl;
“TATSUstas has been Ethodzed 3y the Diserie: Coun. tia Eds “an
a andar Local Unis 33 fromeach imployes’s ray uke Al ge. ee
1 2itian far warking des checka= Bas ani
» Be tesponsip cle fer chrainis 18 the signa.

inzh geitpacats

ORS and Far nor ying the aps
nics employers hays zal
: i Emaley ar shall fi fosward check
clang iS the fund a3 rhe Srtet

  

cr
eit:

 

ed eaisin ths
amemuanene "ey Contrioyr, "eta the fringe benefit fics
: wished or ma

Ctined purseaer fotki is Agreement, cr
3? Cirected by the Distriee i Couneits

14.59 Laborers" "-Emplayers'
mena Han Truse

£73 Bound by chs Agtezment sha)! Ply suck

3 Cooneratiog aad

he
aa

 
ag

     
    

FP hour far sash POSE CI ered farwedan
fs yes nt BlOAN) are gd, 2292 parable a:
& i i 82 gare man merastheN J Building

109 Fusd ass shall be pe.

ce

 

5 3078 revitiance forms a3 @2uicd by he
5 Lat teerwg Frings Beasd- Funds thera emiout rhe
S2i2af New ty. All said forms s23'] ba ma ified ts
Pe Sst Aly pastas requirement Uses rasaqabla pe.
Bet, VeGly Of eqch monthly Erialeye3" Rerittarzs
# LL O forwa-deg to the BCA if 33 rs.
:

aa

 

  

4, the Union azcess to farnish the BC AY
“ety signed indicia Coistive ba: tgaiai
mes same OF aseeztaace af tae temas aad prayi.

any collective bargai ‘ag Bz 2M En! for werk
mrtsante

 

 

cose

  

C4} Tee Unions) will use

fait gare

 

rery legal .
Soni ‘mpliaace ard arti c oe
MES 3Sh C293 fie cotter cn ofestar funds

 
 

(3) In cong: ‘deratien af the FeOmazs ard gb}; gUiga oF

 

the Erptayers fo make caserjh 21305 (2 the BO CANT,
ind [3 censidarg:j ten OF Services ta be di) weetly and indi-
tly provided for suck employe 23 by ths BCAINI, as
deemnined by the BOAAYS, and fay the benels of tha
ction ing SUSY senecally, and For ¢ Cher goed aad
‘Tusdle consigery: fa, sich corsidenges ‘cn bsiqg irecks.
cally Acknawled gs d by each emcloyer 5'z

tr fenen, each Employerazrees tat SINS Eravigineg
OPIS: Anizts 4. nd lcknowledzes thy: §2'd coctacrel

    

  

   

 

be
ins

  

     
  

: Be ‘2a wars be

 

Sp ag
Enstaitis Agcatis ef Nee
15 Agtsen = Timdy pas
DBS with gochey ae,

 

  

oom ke fers Store.

rei AT |

 

 
ag

Pay oten io as yfurd & Created g- mai 7t3) nes unde: twos
Assess: thes 34th Emslayer stall loge the righ: g
Sys.

    

Fly Oca ination: as q monty basis and 94h! (aiace-
FONT fty gieh bsnadies ia Breardance with Ststea (3)
Seve. TR Provis'an shall ra: OFera:s $0 arce Limitchs

 

fa

 

F33t3 Or remadia; Ofths union o- Pirds wich Prarest ts
delingusasias F522 f30th elsewhere aq IS Arragmas.

 

13.3) Legal Ramactias te Collestiss gt

(2) Fo: PMtposss of this Arita ay Payment ret pe.

Csutlan e-bet forrtae applcahts due dare ses ont here.
nibs Shatbe cacy? ered detingueag

Dsiogg spel:

   

Aticta RY: Collection of Amounts Due Luder
Agreement

15.49 Rizbt ty Strike and Pichee far
Delingusaciss

 

(Pthe Union js advised by aay be
tetated or mate ‘tined urdsr this Agra:
Boyar iy Caliages COlTtisetions

     

i
a Evoteyer is Cetingzuert in the ppm
Ua labcrar ame plo, 223, thea the exstoy :
i Scns right ta sy tke and’ar picks us auilthe wages,

Halipsys

btaefiter ether fad contributions are paid in Bll, any-
ting in ty’ Agirestes the convar Ty NOMWithsadsas
—

"here 4 daligecace ey is cus froma subcontractor of the
En-ateyes ‘er Fora Frajectin anetha; 7leealusion's tevitacy,
tha loca buon whass Ne eng aing project ts Es struck o-
' #4 hal gi the Emoloyer Fued “373 ¥ritecnodss
Bare commencing the jad action

 

Wary tTaloyes loses emzloyme mbeeau: ie of any atritee

aa
wm
Dats

 
Case 2:21-cv-12304-JMV-JBC

“TSS Attomiys" fees shat be as

fsllaws-

ITHOUT SUITOR ARUITRATION:
345 of he firg. 3736.60

[3% 2045 $750.00
“Lnimumn 515.00 each fend)

WITH SUTT OR ARBITRATION
27435 of the Firs 2 $759.09
22 bibs over $750 00
QUnisum $25. CO each find}
(8) All disdursemears a Re espensesineleding arbi ratio
ff 72 additional The forezsj nz shall a
'

sWgid Ey the Boat Trusts s$ of any pacisuls: ria

 

if) da a addition fo the above, the fund or fuads,
oe may be, ay forther ag
ira ae ard al collsctiog eg
Staleprone and comrsszc tides

 
      

‘223
a
aT

t

22 casts,
f aie

Jor funds incur i caliscting 9 MM AUAg 3 collec:

Cshaquen: Payments from the Emplayer. The Em.
lay shall be required ta pay coltection casts and amar.
a Fras ittesce; ative of whether or narlizat

meaced The Emptoyer snail also pay

tiga t5 com

 

 

(eres? on the

 

i
Mecunt dus but interes: ‘Mtay te waived inthe diss
Ci ths trugtess Of the affected funds
15.43 Protection of Benefirs

(4) Fallure cq the part of the Empiay er to Pay the
benefit fund tonstiuners Fequired purgeancc tals Ange.

ue
bo

eID: 10
Document 1 Filed 06/09/21 Page 10 of 25 Pag

 
  
   
  
  

“wo
oy :

=~
ao ark
wh

iv

rors
ae

      
   

oy zi Ving write fae

Dies

at Ameries,

AU gach
dy tat ke

Raed $32h
whe fantia the
Az ny S-gale.
meet shits fnso-pe-
taizs

 

   

(2) Tas Emgios Fagrestn
f i

th)
}

 
: 11
2304-J ment 1. Fi Page 11 of 25 PagelD:
MV-JBC Document1 Filed 06/09/21 Page
: - - 304- =
Case 2:21-cv-1

WaTaate, ag may apply The trustees and
153 Rayeche tzhtts inspect at aty rasan
FAT, erplaymese and such ory ssp»

    

PSS? a5 are perines: 19 quenions oF 4
CUTE ettasivenags OF the tenes Othe £

V4) En any evap: Whers an Employes is g+ hag bres
eaitgquent i tha pay

 
    

Of contebudogs to one a:

  
 
  
  
  
 
 
 
  
   
 

 

ne
ACT? OF the fads as td er matnaiged pa unde: atages,
ine Unina acd er the trsieeg shall have tha Fower ts Heath:
92178 Such Emalayer ty FOR arzaso1able cash bead rg Fasaset

    

~ ~ 4 - oT atas
the Exgtoy ar's Caters AM and Fromgi comeh. Czmed ty
riththe (ogulremeq: sich Cenintatig-s : any disput
Watszed tbe
Es subsist tz

e120) fo

Artichs XVI; Contractor Liabitigy to: Delinquency

18.19 Costractor Liabilicy fy - Dstinguency of
S2b-Coatractoy

(Fthe Employes Sulcoatvacts ANY WOrk Covared by thi;

hte! 03 any Subcontractors gr ase: Parggn, the /

2° 852] bs lishle foe all contritutiogs Ow to 17.19
Sa 0ished er 19 be established hersucdar in

42 scbcenractar er Fersan Fails rs Fay consj.

Exton to the Said Finds Fae eciptayess covered by this

Agezment emaayed by the Said subcantra star Of per.

$35.

 
 
  

  

SONI R2tI6§ to Bacarqe Slatin ty
5

  
 
  

toa Etiptoyes/Subcoatractor Assigamien: of
Paycients
P however, the Emrla

wot sha!
“inter ta be:

yer isa Subcontrazige under this
Erimiat ag become; Gelinguent in cha Faymect of

Mo

tay
de

 
g .

   

 
 

280 the aboys ard ace
ving, Sivic'gz, ard dacrastling of 1't Piclazersg gaa.
Said ing, barisades, and rhs Oferancn o;

essrereazin ceanection thereates ¢

ted 3 Bobcats end forkliz

 

af taels and = TE Porotan pratte
iy ichudiaz bes
rand the labeling, bagging,

   

 

 

    

 

sitining, eras! 2 Or cthes packaging cf mate jal; Fordiz. - SP 27.00 Wages aad Beezirs .
posal OF stort: and tha cleanup atthe work Sus and ai! Waztbin2dsanades Sa. Ee stidag fstigas

  

Otter wark incidental t2 Such romediziag and asatemes:
a3 ict forth abavs, aad at) Work perfzemed “Oia acon.

  
    

    

    

ig ie:
tlinsten! area, 2230 hos

27) 40g
SP25.03 Hiring 3.62 3.83
ty erder tg Ferpetuate the skills reautred iq the remediasa: 29300 hig
and abitemegs "Y 43 Covered by these Specia! 24 34
Fesvisens, when “sw oradditteng! emplayse3 are feeded, AG Be
Ihe Eeplayer ag°205 12 give Laborers Local 1D the fies: as

    

a

SSPUCLRIY ta provide S42h epleyess an2 ovige
ladarers Loca! 1939 Of the numba: cf workers and th

ST tesujred, IPLaborers Loca! (gaa is Unzbleq9 rate.
qailified anclicants 9 the Employes wit
lar ths Fequess, Ge Empioye: May than hire persaa;
Pam ather Sdtrest, provided tha Employee natifies La-
=crers Local 1049 within gw dayi ater hire OF Lt2 names
and addresses of cash Fersen 39 hired a
2a Loca! 1030 pete

 

 

  

 

 

2th Late.

 

 

Paceduras,

5?26.09 Foremeg and Geazral Foremen
Wran st gp More laborers are empisys4, and Fy. Seer,
sitlabarers thareate- employed, a faremaa shatbec

Peyed The farsman sha'l be werking Fsrema5 wha

64

 
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 13 of 25 PagelD: 13

EXHIBIT B
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 14 of 25 PagelD: 14

Sectlon 16. INFORMATION TO PARTICIPANTS AND BENEFICIARIBS. The Trustees

shall provide participants and beneficiaries such information es may be required by law

Section 17, ACCOUNTANTS AND ACTUARIES, The Trustess shall engage one or more
independent qualified public accountants and one or more enrolled actuaries to perform all

services as may be required by applicable taw and such other services as the Trustees may deem

necessary.

Section 18. RECIPROCITY AGREEMENTS. The Trustees may, in their sole discretion,
enter into such reciprocity agreement or agreements with other pension plans as they determine
to be in the best interests of the Fund, provided that any such reciprocity agreement or

agreements shali not be inconsistent with the terms of this Trust Agreement.

ARTICLE ¥
Contributions to the Fund
Section 1. RATE OF CONTRIBUTIONS. In order to effectuate tha purposes hereof each
Employer shall contribute to the Fund the amount required by any Collective Bargaining
Agreement or other written agreement requiring contributions to the Fund. The rate of
contribution shall at all times be governed by the Collective Bargaining Agreement or other
Fund-approved agreement then in force and effect, together with any amendments, supplements
or modifications thereto. Notwithstanding the foregoing, in the event that an Emplayer is

required by applicable law to contribute to the Fund despite the expiration of the Employer's

-16-
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 15 of 25 PagelD: 15

Collective Bargaining Agreement, that obligation to contribute shall be deemed to also erige

" under this Trust Agreement,
Section 2, EFFECTIVE DATE OF CONTRIBUTIONS. All contributions shall be made
effective as required by the Collective Bargaining Agreement or other Fund-approved agreement

and shall continue to be paid as long 2s the Employer is so obligated by such agreement or by

applicable law,

Section 3. MODE OF PAYMENT. All contributions shall be payable and due to the Pension
Fund on a monthly basis. and shall be paid in the manner and form determined by the Trustees.

More specifically, the contributions owed for each month shall be due on the twentieth (20th)

day of the following month,

Section 4, DEFAULT IN PAYMENT. If an Employer fails to make contributions to the Fund
when due, the Employer shall be in default and the Trustees, in their discretion, may require the
Employer to pay interest on ell past due contributions at the rate of one and one-half percent (1
44) compounded per month (or such fesser amount as they may set) from the date when the
contributions were due until the date paid. Further, the Trustees, in their discretion, may require
such 4 defaulting Employer to pay an additional amount equal to twenty percent (20%) of the
unpaid contributions as liquidated damages as authorized by applicable federal law. In addition,
the Trustees, in their discretion, may require such a defaulting Employer to pay the expenses
incurred by the Fund in collecting contributions, interest or damages, which expenses may include

attorneys’ and accountants’ fees. The Trustees may take any action necessary or a ropriate to
¥ y iy ry Or Bpp

-19-

 
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 16 of 25 PagelD: 16

enforce payment of the contributions, interest, damages, and expenses provided for herein,
including, but not limited to, proceedings at law or in equity. The Fund and Trustees shalt not be
required to exhaust any grievance or arbitration procedure provided by a Collective Bargaining
Agreement or otherwise with respect to the enforcement of such Employer obligetions, but rather
shall have immediate access to the courts, as provided under applicable law, or to designate a
permanent arbitrator to hear and determine collection disputes. The default of an Employer shall

nat relieve any other Employer of his obligation to the Fund.

Section 5. REPORTS AND AUDITS. Each employer shall submit to the Fund all reports and
documents as the Trustees deem necessary OF appropriate to collect or verify contributions, Each
Employer, at the request of the Trustees, shall submit to an audit of the appropriate records of the
Employer to verify that the correct amount of contributions or other payments due the Fund has
been or will be paid. Such an audit may include records relating to employees not covered by the
Fund to the extent necessary or appropriate to verify contributions. No use shall be made of

information gathered during an audit other than uses relating to administration of the Fund.

Section 6. PRODUCTION OF RECORDS, Each Employer shall promptly fumish to the
Trustees, on demand, the names of his Employees, their Social Security numbers, the hours
worked by each Employee and such other information as the Trustees may reasonably require in
connection with the administration of the Trust Fund end for no other purpose. The Trustees
may, by their respective representatives, examine the pertinent employment and payroll records

of each Employer at the Employer's place of business whenever such examination is deemed

-~20-
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 17 of 25 PagelD: 17

necessary to advisable by the Trustees in connection with the proper administration of the Trust
Fund. The Union end its Affiliates shall,.upon the request of the Trusteas, promptly fumish

information in respect to an Employee's employment status.

Section 7. REFUND OF CONTRIBUTIONS. In no event shall any Employer,
directly or indirectly, receive any refund on contributions made by it to the Fund (except
in case of a bona fide enoneous payment or overpayment of contributions, to the extent
permitted by law), nor shall an Employer directly or indirectly participate in the
disposition of the Fund or receive any benefits froin the Fund. Upon payment of
contributions to the Fund, all responsibilities of the Employer for each contribution shall
cease, and the Employer shall have no responsibilities for the acts of the Trustees, nor
shali an Employer be obligated to see to the application of any funds or property of the

Fund or to see that the terms of the Trust Agreement have been complied with.

ARTICLE V1
Pian of Benefits
Section 1, ESTABLISHMENT OF PLAN. The Trustees shall formulate and adopt a written
plan or plans for the payment of such retirement or pension benefits, death benefits, and related
benefits, as are feasible. The formulation and design of the Pension Plan is committed to the
sole discretion of the Trustees, subject only to the requirements that the Pension Plan comply at

all times with applicable federal law and regulations and that no provision of the Pension Plan

=2 l-
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 18 of 25 PagelD: 18

the Trustees. All other expenses incurred pursuant to Article IV hereof shall be paid by the

Fund.

IN WITNESS WHEREOF, the undersigned do hereunto cause this instrument to be duly

executed on the day and year first above written.

 

 

7. HN, Le J

 

[ft Lb me
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 19 of 25 PagelD: 19

EXHIBIT C
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 20 of 25 PagelD: 20

New Jersey Building Laborers Statewide Benefit Funds

3218 Kennedy Blivd., Jersey City, NJ 07306

Employer Trade Agreement Report

Phone: (201) 963-0633 FAX: (201) 963-1563

 

Name: City of Jersey City EIN:
Address: 280 Grove Street
Jersey City, NJ 07302 Fax.

Phone: (201) 547-5147

 

 

Trade Agreement History

 

Trade Agmt

’ Start| End|_ Expire| Received|/ Org) |Signed|By

Title

 

INDEP-2022

 

 

 

 

 

 

5/1/2019) 4/30/2022 8/28/2020 Brian Platt

 

Business Admini

 

Trade Agreement Image

 

 

 

4. Ony shall bice said Contractors upen terms set forth in the most recent collective
bargpining agreements negetiated on behalf of the Council and its alfred signatory
Local Lions tor Hudsen County, New Jersey. copies of which are mnacsxed hereto und
made part lercol as Exhibit "AS. and as amended by subsequent catlective barpainiag
UBPeCIEIS emtered inde by the Council

S, Parties hereto achknowledwe that dhe wumber of workers required and the length of tise
for wheeh they may be tauired is indelinite, However. it is understood that at me tine
may any warker be hired te exevess of that period permined for tenoparary workers unter
State haw

Ros further anderstood and agrced that sac tenporam Wwaorkurs ala) cot be chess!
cercrcd under the tocegnition clause af any current colluciive nepotintanis agreement
(OSA chteted tate benweea City and any ef its present collective Tostrgeaadnainagt utaits. tliat
said temporum contractors may inake mo claun under any af siatd wprecmicnts. mn that
Counce shall umke ao chat thereunder ior nn osukary, beaelits and ceolumicnts of
Mhrtewor kind an boholtof said temporary contractors under any of sai AU gE er ESS

Sins Agicememt shail be governed by and construed in accordance with the laws of Une
“Habe of New Jersey cant shall nor be modified or amended excepl pursuant to an
Hostrument in writing stad by the portign hereto

% The term of tus Agreement shall be for one vear and shall seme. aiaaathy unless it is

formated by citer pasty ar thins (40> days wrttean wetice prior to the aaudversae ett
wed Alu 28 2020 CHV Ob Insite CTI
C NA » f :
DRG SAS ARO, Li
ty Clderk< test Benn Platt, tusitoens Achaoistraper

pero NEW WCNC

CONSL¢ UeTION TRADES COUNCIL

LATED Lefty LE te
Pailtick Reteher ST agsidcot

 

SPC E>

 

 

 

NJ Building Laborer’s Statewide Benefit Funds

Print Date: 6/7/2021 10:04 AM
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21 Page 21 of 25 PagelD: 21

EXHIBIT D
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21_ Page 22 of 25 PagelD: 22

 

 

In the Matter of Arbitration ) Before: J. J. PIERSON, Esq.,
) Arbitrator
between )
)
NEW JERSEY BUILDING LABORERS' )
STATEWIDE BENEFIT FUNDS )
(“Funds”) ) AWARD and ORDER
)
-and- )
)
CITY OF JERSEY CITY ) Re: Funds Contribution Collections
(“Employer”) )
)
Appearing for the Funds Appearing for the Employer:
Bradley Parsons, Esq. None
Jennifer Chang, Esq.

Kimberly Kemple, NJIBLSBF

This matter was presented to the undersigned Arbitrator on April 27, 2021, pursuant to
Articles X (“Wages and Fringe Benefits”), XV (“Fringe Benefit Funds”) and XVI (“Collection of
Amounts Due Under Agreement”) of an effective Collective Bargaining Agreement (hereinafter,
“Agreement”, entered into the record as Funds Exhibit F-1). Due notice of the hearing was
forwarded to the Employer, with an itemized “Delinquency Report”.

Based upon the proofs, the undersigned Arbitrator FINDS that:

1. The Employer is signatory to the Agreement with the Union, inclusive of contract
provisions which bind and obligate the Employer to contribute to defined Funds under Article XV
(collectively referred as the “Funds”).

2. The Employer employed individuals covered by the terms and conditions of the
Agreements during the payroll period July 21, 2020 through August 10, 2020.

3. As specifically provided in Articles X and XV of the Agreement, the Employer was, and
is, obligated to contribute benefit contributions to the New Jersey Building Laborers' Statewide

Funds’ covered by the Agreement.’ (See Funds Exhibit F-1).

 

1. Employer contribution under Article 15.00 - Pension and Welfare Funds Sustainability; 15.05 - Pension; 15.10 -
Welfare; 15.20 - Annuity; 15.30 - New Jersey State Political Action Committee; 15.40- Working and Organizing Dues
Checkoff; 15.50 - Laborers’ Employers’ Cooperation and Education Trust; 16.60 - Health & Safety; 15.70 - Construction
Craft Laborers Training and Apprenticeship Fund of New Jersey and Delaware; 14.80- Building Contractors ‘Association
of New Jersey Industry Advancement Fund; 15.90 Due Date For Contribution Payments into Funds.
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21.Page 23 of 25 PagelD: 23

Upon analysis of the foregoing evidence, this Arbitrator further FINDS that:
4. The Employer failed to make required contributions to the Funds July 21, 2020 through

August 10, 2020, in an estimated amount of $16,089.60(for hours of work performed), and violated

Articles X and XV of the Agreement.

5. Article XVI, Collection of Amounts Due Under Agreement states:

16.20 Legal Remedies for Collection of Delinquencies. The Trustees or Administration of
any fund due contribution pursuant to this Agreement shall be entitled all rights accorded by
law including but not limited to the right to demand, receive, sue for, and take such steps,
including the institution and prosecution of or the intervention in any proceeding al law or
in equity or in bankruptcy that may be necessary or desirable in their discretion to effectuate
the payment and collection of any sum or sums and costs required to be paid to the Welfare,
Pension or Annuity Funds under this Agreement.

16.30 Costs of Collection.

(a) In addition to the other provisions of this Agreement relating any such funds, in the event
the Employer is delinquent in the payment of contributions to the Funds, or wages, the
delinquent Employer shall also be required to pay attorneys’ fees and court and arbitration
costs, if any, whenever the services of an attorney or arbitrator are necessary to recover the
amount due. The Union or the Trustees, in their discretion, may also assess the Employer
with interest at the current rate.

16.50 Fund Rights and Duties,

(c) The Employers agree that the trustees of the fund or funds shall have the right to require
such reports by the Employers as arc necessary to the fulfillment of the agreements and
declarations of trusts and the contracts of insurance, as may apply. The trustees and insurers
shall also have the right to inspect at all reasonable times the payroll, employment and such
other records of the Employer as are pertinent to questions of the accuracy or
comprehensiveness of the reports of the Employers.

Article XXII Arbitration and Grievances states:

(i) This Article shall not timit the rights of the Trustees of the Funds herein from establishing

arbitration procedures as permitted under the Declaration of Trusts, plan documents or the
law.

6. The record established that the Employer did not make contributions and, as a result, the
Funds pursued collection of the contributions due through the legal services of the law firm of Kroll

Heineman Ptasiewicz & Parsons, Metro Corporate Campus I, 99 Wood Avenue, Suite 307, Iselin,

New Jersey.
Case 2:21-cv-12304-JMV-JBC Document 1 Filed 06/09/21 Page 24 of 25 PagelD: 24

7. As such, and in accordance with the provisions of Article XVI, the Employer shall pay
a principal amount of $16,089.60 to the Funds, plus: $2,011.20 in interest; $3,217.92 in liquidated
damages; reasonable attorneys’ fees in the amount of $3,657.66 and the Arbitrator's fee of $800.00.
The fee of the Arbitrator shall be deemed an obligation imposed on the Employer as a result of the
Employer’s failure to make timely contributions in the Funds.

Based on the above findings, it is hereby AWARDED and ORDERED that:

1. CITY OF JERSEY CITY, the Employer, shall pay forthwith to the Funds the

amount of $25,776.38 as specifically set forth in paragraph 7 above. A check shall

be made payable to the “NJBLSBF - Delinquency Department” and forwarded to

3218 Kennedy Blvd., Jersey City, NJ 07306. A copy of the check shall be forwarded

to the Fund's Counsel: Kroll Heineman Ptasiewicz & Parsons, Metro Corporate

Campus 1, 99 Wood Avenue, Suite 307, Iselin, New Jersey, 08830 attn: Albert G.
Kroll, Esq.

 

2. Furthermore, the Employer shall remain obligated to the Funds, specifically for
adhering to the terms and conditions of the Agreement and for submitting future
contributions to the Funds in a timely manner; and

3. The Trustees of the Funds, in their discretion, shall cause an audit to be made of
the payrolls and other such records of the Employer as are considered pertinent by
the Trustees to determine the accuracy of information relating to the jobs and periods
involved; and the Employer shall cooperate in the performance of said audit to
determine the amount of benefit contributions owed, if any, to the Funds; and

4. Should the Employer does not pay the full Award amount, as set forth in
paragraph 7 above, within fourteen (14) days of receipt of the within Opinion and
Award, the Trustees of the Funds, in their discretion, shall issue a subpoena duces
tecum and/or ad testificandum to the Employer for written or oral testimony
regarding, but not limited to, the following documents:

A. Bank accounts;

B. Federal and state tax returns;

C. Financial statements;

D. Documents evidencing ownership interest in real estate, motor vehicle, any and all
equipment, pension, life or profit sharing plans, stocks, bonds, securities or other tangible
goods;

E. Accounts receivable and accounts payables;

F. Any judgments or liens by or against the Employer;

G. Any and all loans, promissory notes, bills of exchange or commercial paper made by or
on behalf of the Employer;
Case 2:21-cv-12304-JMV-JBC Document1 Filed 06/09/21..Page 25 of 25 PagelD: 25

5. Finally, in the event it is necessary for the Trustees of the Funds to enforce this
AWARD and ORDER in court, the Employer shall be responsible for all court costs
including, but not limited to, the filing fee of $400.00.

~

Dated: April 29, 2021 LH. Athen!
N, Esq., Arbitrator

J.-A} PERSO
STATE OF NEW JERSEY:

ss.
COUNTY OF MORRIS

I, J. J. PIERSON, Esq., on my oath, do attest and affirm to being the person who has executed the foregoing
instrument and issued the above AWARD and ORDER on April 29, 2021.

J. J. Pierson, Attorney-at-Law, State of New Jerscy: iL. I Poson!
